UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7240


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES THOMAS WEBB,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:12-cr-00301-D-1)


Submitted:   December 1, 2015              Decided:   December 3, 2015


Before SHEDD and     THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Thomas Webb, Appellant Pro Se.    Jennifer P. May-Parker,
Assistant United States Attorney, Kristine L. Fritz, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James    Thomas   Webb       seeks   to   appeal    the   district       court’s

order denying his motion for release pending appeal.                          At the

time that Webb filed the motion, our mandate had issued in his

direct   appeal     from    his   conviction     and    sentence,      and    he   had

received an extension from the Supreme Court to file a petition

for certiorari.       In his motion for release pending appeal, Webb

asserted that he would be filing a petition for certiorari and

asked to be released pending a decision in his case.                    The period

for Webb to file his petition for certiorari has now expired,

and he has not filed a petition.               Accordingly, since his direct

appeal is no longer pending, we dismiss this appeal as moot.                        We

dispense     with    oral    argument      because      the    facts    and    legal

contentions    are   adequately      presented     in    the   materials       before

this court and argument would not aid the decisional process.



                                                                         DISMISSED




                                          2